Citation Nr: 0716379	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  00-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

3.  Entitlement to an increased evaluation for dermatitis of 
the scalp, inguinal region, and thighs, and folliculitis 
barbae, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
gunshot wound of the right hand, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for hypertension, and a 
January 2002 rating decision of the RO which denied service 
connection for diabetes mellitus, and also denied increased 
evaluations for the service-connected skin disorders and 
right hand gunshot wound residuals.  In March 2006, the Board 
remanded this case for additional development, as well as to 
clarify whether the veteran still wanted to appear at a 
Travel Board hearing.  In May 2006, the RO contacted the 
veteran requesting that he indicate whether he still wanted 
to appear at a hearing before the Board sitting at the RO.  
The correspondence informed him that if he failed to respond 
within 30 days, it would be assumed that he no longer wanted 
a hearing.  The veteran did not respond to this letter; 
therefore, the Board will assume that a hearing is no longer 
desired.

The U.S. Court of Appeals for Veterans Claims (Court) issued 
a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
which reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA disagrees with the Court's decision in 
Haas, and is seeking to have the decision reversed by the 
U.S. Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans' 
Affairs imposed a stay on the adjudication of claims affected 
by Haas.  The specific claims affected 


by the stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In the instant case, the issue of 
entitlement to service connection for diabetes mellitus will 
be stayed, since the veteran's claim is based upon receipt of 
the Vietnam Service Medal (his records reflect service in 
Thailand, not Vietnam).  Once a final decision is reached on 
appeal in the Haas case, the adjudication of any cases that 
have been stayed will be resumed. 


FINDINGS OF FACT

1.  The veteran's hypertension cannot be related to his 
period of service.

2.  Whether the veteran meets the criteria for the next 
higher rating (50 or 60 percent) for the service-connected 
dermatitis of the scalp, inguinal region, and thighs, and for 
folliculitis barbae depends on whether there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the condition is exceptionally repugnant; 
or on whether there is more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
there is constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12 month period.

3.  Whether the veteran meets the criteria for the next 
higher (20 or 30 percent) for the gunshot wound residuals to 
the right hand depends on whether there is moderately severe 
impairment of Group VIII (which affects extension of the 
wrist, fingers, and thumb) or of Group VII (which affects 
flexion of the wrist and fingers).

4.  The veteran failed to report, without a showing of good 
cause, for examinations scheduled in October 2006 pursuant to 
a Board remand to assess the severity of his service-
connected dermatitis of the scalp, inguinal region, and 
thighs, folliculitis barbae, and gunshot wound residuals of 
the right hand. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).

2.  The veteran's claim for an increased evaluation for 
dermatitis of the scalp, inguinal region, thighs and for 
folliculitis barbae must be denied for failure to report for 
VA examinations.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.655(a), (b) (2006).

3.  The veteran's claim for an increased evaluation for 
gunshot wound residuals of the right hand must be denied for 
failure to report for VA examinations.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.655(a), (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In March and June 2001, August 2003, and June 2006 letters, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  He was told what evidence was 
needed to substantiate his claims, to include what evidence 
and information VA would obtain in his behalf and what 
information and evidence he could submit.  He was told to 
submit any evidence relevant to his claims.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
June 2001, July 2003, March 2005, and November 2006 SSOC's 
were issued, each of which provided the veteran with 60 days 
in which to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the denial of the 
veteran's claims renders such matters moot. 

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis, peptic ulcer, or arthritis 
becomes manifest to a degree of 10 percent within one year 
after the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

B.  Increased evaluations

When entitlement to continued entitlement to a benefit, such 
as a claim for an increased evaluation, cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report to such an examination or reexamination, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. 
§ 3.655(a), (b).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Service connection

Review of the relevant evidence of record includes the 
veteran's service medical records (SMRs).  These do not show 
any complaints of, or treatment for, hypertension.  His blood 
pressure was within normal limits at the time of both the 
November 1967 entrance examination and the May 1971 
separation examination.

The veteran submitted voluminous records concerning his post-
service treatment for various disabilities, to include the 
records relied upon by the Social Security Administration in 
awarding him disability benefits.  Those records include the 
reports of VA examinations conducted in November 1976 and 
December 1982, which reflected normal blood pressure 
readings.  Hypertension was not diagnosed until 1985.

After careful review of the evidence of record, the Board 
finds that service connection for hypertension has not been 
established.  There is no suggestion in the objective record 
that this condition was present in service, thus precluding 
the award of service connection on a direct basis.  There is 
also no evidence that hypertension was present to a 
compensable degree within one year after the veteran's 
separation from service.  In fact, hypertension was not 
diagnosed until 1985, some 14 years after discharge.  
Therefore, service connection on a presumptive basis cannot 
be awarded.  In conclusion, the preponderance of the evidence 
is against the veteran's claim for service connection for 
hypertension.

B.  Increased evaluations

The veteran has requested that increased disability 
evaluations be assigned for his service-connected dermatitis 
of the scalp, inguinal region, and thighs, folliculitis 
barbae, and gunshot wound residuals of the right hand.  In 
March 2006, the Board remanded these issues to the RO so that 
another VA examination could be conducted, since it had been 
found that the evidence of record was inadequate to properly 
evaluate the veteran's disabilities.  These examinations were 
scheduled in October 2006, but the veteran failed to report.

Upon careful review of the evidence of record, it is found 
that entitlement to increased evaluations has not been 
established.  The Board previously found that further 
examination of the veteran was absolutely essential in order 
to properly and fairly rate the disabilities in question.  
However, the veteran, without good cause, failed to report 
for the scheduled examinations.

When a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased evaluation, 38 C.F.R. 
§ 3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  See 
Engelke v. Gober, 10 Vet. App. 396 (1997).  While VA has a 
duty to assist the veteran in the development of his claims, 
the veteran has a concomitant duty to cooperate with VA.  As 
the Court of Appeals has held, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The inability of the RO to obtain the information requested 
by the Board in the March 2006 remand has been solely the 
result of the veteran's failure to cooperate with that 
development.  Under the circumstances, the veteran's claims 
for increased ratings must be denied, as a matter of law.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an increased evaluation for dermatitis of the 
scalp, inguinal region, and thighs, and folliculitis barbae, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased evaluation for residuals of 
gunshot wound of the right hand, currently evaluated as 10 
percent disabling, is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


